Citation Nr: 0504350	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
Parkinson's disease, including as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949, from July 1950 to June 1954, from March 1967 to January 
1977, and from November 1980 to July 1982.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in November 2001, which denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for Parkinson's disease, 
claimed as secondary to herbicide exposure.  The RO noted 
that the claim had previously been denied as a claim of 
service connection for a nerve disorder.  

The Board of Veterans' Appeals (Board) remanded the issues 
that are the subject of this decision in February 2004.  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In an unappealed February 1998 decision, the RO denied 
service connection for a nerve disorder, claimed as a result 
of exposure to herbicides.

3.  The evidence associated with the claims file subsequent 
to the RO's February 1998 rating decision is new but is 
cumulative or is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

Evidence received since the RO's February 1998 denial is not 
new and material; the previous decision is final, and the 
claim is not reopened. 38 U.S.C.A. §§ 5107, 5108, 5103, 
5103A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, § 3.156(a), 
3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159, and 3.326(a) (2004)).

The VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
The statute specifically provides that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108.  See 
38 U.S.C.A. § 5103A(f) (West 2002).

VA has determined that although the provisions of the VCAA do 
not require that a previously denied claim be reopened, VA 
does have a duty to notify the veteran of the evidence needed 
to substantiate the effort to reopen a claim.  See Veterans 
Benefits Administration Fast Letter 01-02 (Jan. 9, 2001).  
A.  Duty To Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (letter from VA to 
appellant describing evidence potentially helpful to 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard established by the 
VCAA); 38 C.F.R. § 3.159(b) (2004).

The Board observes that the Court held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The Board notes that the RO advised the veteran that he 
needed to submit new and material evidence to reopen his 
claim, including the regulatory standard for "new and 
material evidence" under 38 C.F.R. § 3.156(a), in the 
November 2001 rating decision, the May 2002 Statement of the 
Case (SOC), the February 2004 VCAA notification letter, as 
well as the August 2004 Supplemental SOC.  Accordingly, the 
Board concludes that any duty to notify has been fulfilled 
based on the facts of the instant case.

B.  Duty to assist

As indicated above, the revised statute and regulation left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before VA is 
required to fulfill the duty to assist and to evaluate the 
substantive merits of that claim.  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

As noted above, the Board remanded the issue that is the 
subject of this decision in February 2004.  The Board 
requested that the veteran be queried as to all medical care 
providers who had treated or evaluated him for Parkinson's 
disease.  In February 2004 the RO sent the veteran a letter 
requesting further information regarding treatment for 
Parkinson's disease by Dr. H and any other medical care 
provider.  No reply has been received from the veteran to 
date.

With respect to more general due process considerations, the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2004).

For all the foregoing reasons, the Board concludes that VA's 
duties to notify and assist the veteran have been fulfilled.

II.  Applicable Law

A.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the U.S. Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

B.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability has resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was manifested in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical, unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) 
(2004).

C.  Agent Orange/Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7,1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered to be a herbicide agent, and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The law had previously been interpreted to require that a 
veteran must first have one of the above-listed disorders in 
order to be presumed exposed to a herbicide agent.  Then, the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976, among other things, provided 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
now have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  This 
statutory provision became effective in December 2001, 
overriding a judicial holding in McCartt v. West, 
12 Vet. App. 164 (1999), which required that the veteran have 
a presumptive disease before exposure would be presumed.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise show that Agent Orange or 
another herbicide agent caused the claimed disability.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notices, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); and 
Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002). 

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS subsequently issued a report entitled Veterans and Agent 
Orange:  Health Effects of Herbicides Used in Vietnam, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange:  Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); Veterans and Agent 
Orange, Update 2000; and Veterans and Agent Orange, Update 
2002.  See also Notice, 67 Fed. Reg. 42,600 (June 24, 2002), 
cited above, wherein the Secretary announced that no diseases 
were being added to the presumptive list.  In that June 2002 
publication, entitled "Diseases Not Associated With Exposure 
to Certain Herbicide Agents," the Secretary specifically 
stated that a positive association between herbicide exposure 
and Parkinson's disease does not exist.  67 Fed. Reg. at 
42,605.  See also 68 Fed. Reg. 27,630 (May 29, 2003), 
essentially to the same effect.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

III.  Legal Analysis

In the instant case, the Board finds that new and material 
evidence has not been presented to reopen the veteran's claim 
of entitlement to service connection for Parkinson's disease.

Review of the evidence of record at the time of the February 
1998 rating decision shows that the veteran's available 
service medical records were in the file.  There was no 
evidence of any complaint, treatment, or diagnosis of a 
neurological disorder or Parkinson's disease during the 
veteran's many years of active service.  

The post-service medical records consisted of VA treatment 
and examination reports which indicated possible diagnoses of 
Parkinson's disease.  The first firm diagnosis of Parkinson's 
disease, idiopathic, in the record at the time of the 
February 1998 decision was at a December 1997 VA examination.  
The veteran had reportedly been diagnosed and treated for 
Parkinson's disease at Madigan Army Hospital and at the VA 
Medical Center (VAMC).  He had also received another opinion 
and treatment from a private doctor, Dr. H.  

The veteran was denied service connection for a neurological 
disorder, including Parkinson's disease, because it was not 
shown in service and had not been shown to be secondary to 
exposure to herbicides during Vietnam.

Evidence added to the claims folder after the February 1998 
rating decision consists of treatment records from Madigan 
Army Hospital as well as VA treatment records.  The Madigan 
Army Hospital records include the initial diagnosis of 
Parkinson's disease in May 1997 as well as treatment through 
September 2001.  Review of these records does not reveal any 
opinion connecting the veteran's currently diagnosed 
Parkinson's disease and his presumed exposure to herbicides 
in Vietnam.  The records also do not relate the date of onset 
of the veteran's Parkinson's disease to his period of active 
service or to within any applicable presumptive period.

While these records are new because they were not of record 
at the time of the previous denial of the veteran's claim of 
service connection, they are cumulative of evidence that was 
of record at that time.  The evidence in February 1998 showed 
the veteran with a diagnosis of Parkinson's disease.  The new 
evidence merely serves to confirm the continued current 
diagnosis of Parkinson's disease.

The veteran's representative submitted an excerpt from one of 
the aforementioned NAS reports, Veterans and Agent Orange:  
Health Effects of Herbicides Used In Vietnam (1994).  The 
representative highlighted a passage stating "it is . . . 
possible that subtle CNS [central nervous system] changes 
acquired in early adulthood could manifest themselves in 
later adult life when compounded by 'normal age-related 
changes' of the CNS.  That is, exposure to neurotoxins could 
produce 'accelerated aging' of the brain due to premature 
neuronal loss, which could then result in neurobehavioral 
deficits."

The Board notes that the above-cited passage immediately 
continues, "Therefore, a prospective study of individuals 
with documented significant exposure, after they reach the 
age of 60 years, would be of interest in investigating the 
interactive effects of exposure to herbicides and dioxins 
with age on neurobehavioral functioning."  In addition, in 
the conclusion, immediately following, the NAS noted, "There 
is inadequate or insufficient evidence to determine whether 
an association exists between exposure to herbicides . . . 
and cognitive or neuropsychiatric disorders."

The Board respectfully finds that the passage quoted by the 
representative is not material to the question of whether the 
veteran's herbicide exposure is etiologically connected to 
the his current Parkinson's disease.  The passage merely 
theorizes that early damage to the CNS could be manifested 
later in life, therefore an appropriate study addressing the 
theory would be of interest.  It reaches no conclusions 
either positively or negatively, and therefore has no 
probative value herein.  Furthermore, as discussed above, the 
NAS has generated several subsequent reports, which have been 
reviewed by the Secretary, and there has been no finding that 
Parkinson's disease is causally related to herbicide 
exposure, to include Agent Orange.  As a result, that 
evidence is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

In summary, under the law, the evidence added to the record 
since the February 1998 rating decision is either redundant 
or cumulative of evidence previously of record to the extent 
it confirms the fact that the veteran has a current diagnosis 
of Parkinson's disease; or it does not bear directly and 
substantially upon the specific matter of whether the 
veteran's current Parkinson's was causally related to 
service; or it is not, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as no competent medical evidence has been submitted which 
relates the veteran's current disease with active service.  

The Board wishes to indicate its high regard for the 
veteran's lengthy and honorable service to the Nation.  
However, there being no other evidence submitted to reopen 
the appellant's claim of entitlement to service connection 
for Parkinson's disease, the Board concludes that new and 
material evidence has not been presented pursuant to 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
Parkinson's disease, including as secondary to herbicide 
exposure, the benefit sought on appeal is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


